Fourth Court of Appeals
                              San Antonio, Texas
                                     April 9, 2019

                                 No. 04-18-00712-CR

                                Lisa Ann ESCOBEDO,
                                      Appellant

                                          v.

                                 The STATE of Texas,
                                       Appellee

               From the County Court at Law No. 13, Bexar County, Texas
                                Trial Court No. 565471
                    Honorable Crystal D. Chandler, Judge Presiding


                                    ORDER
     The Appellee’s Motion for Permission to File a Supplemental Brief is hereby GRANTED.

     It is so ORDERED on April 9, 2019.

                                                       PER CURIAM


ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court